Case: 17-10551       Document: 00514421048         Page: 1     Date Filed: 04/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                     No. 17-10551
                                                                               FILED
                                                                            April 9, 2018
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JAMES WILKS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-106-1


Before BARKSDALE, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       James Wilks challenges his above-Guidelines sentence of 18-months’
imprisonment, imposed following revocation of his supervised release:                                he
claims the sentence is “plainly unreasonable”. Because he preserved the issue
in district court, his challenge is reviewed under the above-referenced “plainly
unreasonable” standard. United States v. Warren, 720 F.3d 321, 326 (5th Cir.
2013); United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-10551    Document: 00514421048     Page: 2   Date Filed: 04/09/2018


                                 No. 17-10551

      Wilks contends the court refused to consider his personal history and
characteristics.   That assertion, however, is belied by the record:       Wilks
admitted violating six of the conditions of his supervised release. His claims
essentially amount to a disagreement with the court’s assessment of, inter alia,
the 18 U.S.C. § 3553(a) sentencing factors, which we will not reweigh. Gall v.
United States, 552 U.S. 38, 51 (2007). In short, Wilks fails to show his sentence
is plainly unreasonable. Miller, 634 F.3d at 843; United States v. Whitelaw,
580 F.3d 256, 261–65 (5th Cir. 2009); e.g., United States v. Kippers, 685 F.3d
491, 500–01 (5th Cir. 2012).
      AFFIRMED.




                                       2